OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM — CONTRIBUTIONS Any political subdivision of this State having elected to be governed by 74 O.S. 919A [74-919A] (1973) must contribute for each and every member the stated contribution and may not in any manner pick and chose between members or a class of members to the exclusion of others except that they may not so contribute for any elected state official.  The Attorney General is in receipt of your letter wherein you ask essentially the following question: Under the provisions of 74 O.S. 919A [74-919A] (1973), may a political subdivision which has elected to be governed by that Section provide the contributions required by this section to some employees or a class of employees as opposed to providing the contributions for all eligible employees of the political subdivision? To answer this question two pertinent portions Title 74 should be examined.  Title 74 O.S. 919 [74-919](1) (1973) provides as follows: "(1) Each participating employer, except participating employers required or electing to be governed by Section 3 919A of this act, beginning with the first monthly payroll for service performed after the entry date, shall deduct from the compensation of each member four percent (4%) of the first One Thousand Dollars ($1,000.00) of his compensation each month; provided, that additional sums may be deducted upon the authorization for payroll deduction by individual members for such other benefits as the board is authorized herein to administer. Such deductions shall be remitted quarterly, or as the board may otherwise provide, to the executive director for deposit in the Oklahoma Public Employees Retirement Fund. Such deductions shall be credited to the members' individual accounts. (Emphasis Supplied) Title 74 O.S. 919A [74-919A] (1973) provides as follows: "The State of Oklahoma and any department or agency thereof, as participating employers, shall contribute to the Oklahoma Public Employees Retirement System, in addition to the contributions required by Section 920 of this title, an amount equal to four percent (4%) of the first One Thousand Dollars ($1,000.00) of the monthly compensation of each member other than elected state officials. Any political subdivision of this state, as an eligible participating employer, may elect to be governed by the provisions of this section in lieu of the provisions of Section 919 of this title." (Emphasis added) Under Section 919, eligible employers are required to deduct from each member four percent (4%) of the first One Thousand Dollars ($1,000.00) of his compensation each month. Under Section 919A the State of Oklahoma, etc., and any political subdivision of the State which elects to be governed by Section 919A shall contribute to the Oklahoma Public Employees Retirement System in addition to the contributions required by Section 920 of Title 74, 4% of the first $1,000.00 of the monthly compensation of each member other than elected state officials. In both Sections the deduction or contribution required is for or on behalf of each "member".  The term "member" is defined in 74 O.S. 902 [74-902](22) (1971) and provides as follows: "(22) 'Member,' an eligible employee who is in the system and is making the required employee contributions, or any former employee who shall have made the required contributions to the system and shall have not received a refund;" (It should be noted that Section 902 was amended in 1973 but this definition remained unchanged.) These statutes appear plain on their face and the rule to be followed was well stated in the case of In re Guardianship of Campbell,450 P.2d 203, wherein the Court stated: "A cardinal principle of statutory construction is that where the language of a statute is plain and unambiguous and the meaning is clear and unmistakable, there is no room for construction, and no justification exists for interpretative devices to fabricate a different meaning." Section 919A clearly states that the contribution to be made is to be for each member, the only excluded class of members is elected state officials. The above referenced section does not require a political subdivision to be governed by this section, as they may remain under Section 74 O.S. 919 [74-919], but having elected to be governed by Section 919A such a political subdivision must contribute for each member as defined by Section 74 O.S. 902 [74-902], supra.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Any political subdivision of this State having elected to be governed by 74 O.S. 919 [74-919](a) (1973) must contribute for each and every member the stated contribution and may not in any manner pick and choose between members or a class of members to the exclusion of others except that they may not so contribute for any elected state official.  (James H. Gray)